ICJ_087_MaritimeDelimitation_QAT_BHR_1995-02-15_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREÏN

(QATAR c. BAHREÏN)

COMPÉTENCE ET RECEVABILITÉ

~ ARRÊT DU 15 FEVRIER 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

JURISDICTION AND ADMISSIBILITY

JUDGMENT OF 15 FEBRUARY 1995
Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahreïn, compétence et recevabilité, arrêt,
C.LJ. Recueil 1995, p. 6

Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Jurisdiction and Admissibility, Judgment,
LC J. Reports 1995, p. 6

 

N° de vente:
ISSN 0074-4441 Sales number 657
ISBN 92-1-070720-6

 

 

 
COUR INTERNATIONALE DE JUSTICE

1995 ANNÉE 1995
15 février
Rôle général
n° 87 15 février 1995

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

COMPETENCE ET RECEVABILITÉ

Compétence de la Cour — Paragraphe 1 du procès-verbal de Doha de 1990
— Réaffirmation par les Parties de leurs engagements antérieurs — Portée des
engagements pris aux termes des échanges de lettres de 1987 — Travaux de la
commission tripartite.

Paragraphe 2 du procès-verbal de Doha de 1990 — Saisine de la Cour —
Expression arabe « al-tarafan » — Interprétation du texte suivant le sens ordi-
naire à attribuer à ses termes dans leur contexte et à la lumière de l'objet et du
but du procès-verbal — Recours à des moyens complémentaires d'interprétation
aux fins de confirmation de l'interprétation tirée du texte — Travaux prépara-
toires — Circonstances dans lesquelles le procès-verbal a été adopté.

Liens entre compétence et saisine — Saisine unilatérale — Conséquences pro-
cédurales s'imposant aux Parties.

Recevabilité — Arrêt du 1° juillet 1994 — Occasion donnée aux Parties par
la Cour de lui soumettre l'ensemble du différend — Démarche individuelle de
Qatar — Formulation décrivant exactement l’objet du litige.

ARRÊT

Présents: M. BepyAoul, Président; M. SCHwEeBEL, Vice-Président; M. Opa,
sir Robert Jennincs, MM. GUILLAUME, SHAHABUDDEEN, AGUILAR-
MaAWDSLEY, WEERAMANTRY, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
Koroma, juges; MM. Varricos, TORRES BERNARDEZ, juges ad hoc;
M. VALENCIA-OsPINA, Greffier.
7 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

En l’affaire de la délimitation maritime et des questions territoriales entre
Qatar et Bahreïn,

entre

PEtat de Qatar,

représenté par
S. Exc. M. Najeeb Al-Nauimi, ministre conseiller juridique,
comme agent et conseil;

M. Adel Sherbini, expert juridique,
M. Sami Abushaikha, expert juridique,

comme conseillers juridiques;

M. Jean-Pierre Quéneudec, professeur de droit international à l’Université de
Paris I,

M. Jean Salmon, professeur à l’Université libre de Bruxelles,

M. R. K. P. Shankardass, Senior Advocate à la Cour suprême de j’Inde,
ancien président de l’Association internationale du barreau,

sir Jan Sinclair, K.C.M.G., Q.C., Barrister at Law, membre de l’Institut de
droit international,

sir Francis Vallat, G.B.E., K.C.M.G., Q.C., professeur émérite de droit inter-
national à l’Université de Londres,

comme conseils et avocats;

M. Richard Meese, avocat, associé du cabinet Frere Cholmeley, Paris,
M! Nanette E. Pilkington, avocat, cabinet Frere Cholmeley, Paris,
M. David S. Sellers, Solicitor, cabinet Frere Cholmeley, Paris,

et

l'Etat de Bahreïn,
représenté par
S. Exc. M. Hussein Mohammed Al Baharna, ministre d'Etat chargé des

affaires juridiques, Barrister at Law, membre de la Commission du droit
international de l'Organisation des Nations Unies,

comme agent et conseil;

M. Derek W. Bowett, C.B.E., Q.C., F.B.A., professeur émérite, ancien titu-
laire de la chaire Whewell à l’Université de Cambridge,

M. Keith Highet, membre des barreaux du district de Columbia et de New
York,

+M. Eduardo Jiménez de Aréchaga, professeur de droit international à la
faculté de droit de Université catholique de Montevideo, Uruguay,

M. Elihu Lauterpacht, C.B.E., Q.C., professeur honoraire de droit interna-
tional et directeur du Research Centre for International Law de l’Univer-
sité de Cambridge; membre de l’Institut de droit international,

M. Prosper Weil, professeur émérite à l’Université de droit, d'économie et de
sciences sociales de Paris,

comme conseils et avocats;

M. Donald W. Jones, Solicitor, cabinet Trowers et Hamlins, Londres,
M. John H. A. McHugo, Solicitor, cabinet Trowers et Hamlins, Londres,
M. David Biggerstaff, Solicitor, cabinet Trowers et Hamlins, Londres,

comme conseils,
8 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 8 juillet 1991, le ministre des affaires étrangères de l'Etat de Qatar
(dénommé ci-après «Qatar») a déposé au Greffe de la Cour une requête intro-
duisant une instance contre l’Etat de Bahreïn (dénommé ci-après «Bahreïn »)
au sujet de certains différends entre les deux Etats relatifs à la souveraineté sur
les îles Hawar, aux droits souverains sur les hauts-fonds de Dibal et de Qit’at
Jaradah, et à la délimitation des zones maritimes entre les deux Etats.

2. Dans sa requête, Qatar fondait la compétence de la Cour sur deux accords
que les Parties avaient conclus en décembre 1987 et en décembre 1990, respec-
tivement; selon le demandeur, l’objet et la portée de l’engagement ainsi pris en
ce qui concerne la compétence de la Cour étaient déterminés par une formule
proposée à Qatar par Bahreïn le 26 octobre 1988 et acceptée par Qatar en
décembre 1990 (dénommée ci-après la «formule bahreïnite »).

3. Par lettres adressées au Greffier de la Cour le 14 juillet 1991 et le 18 août
1991, Bahreïn a contesté la base de compétence invoquée par Qatar.

4. Par ordonnance en date du 11 octobre 1991, le Président de la Cour, après
avoir consulté les Parties en vertu de l’article 31 du Règlement, et compte tenu
de l’accord intervenu entre elles au sujet de la procédure, a décidé que les pièces
de la procédure écrite porteraient d’abord sur la question de la compétence de
la Cour pour connaître du différend et sur celle de la recevabilité de la requête.
Par cette même ordonnance, le Président a fixé des délais pour le dépôt d’un
mémoire de Qatar et d’un contre-mémoire de Bahreïn sur les questions de com-
pétence et de recevabilité; ces pièces ont été dûment déposées dans les délais
ainsi fixés.

5. Par ordonnance en date du 26 juin 1992, la Cour, considérant que la pré-
sentation d’autres pièces de procédure par les Parties était nécessaire, a prescrit
la présentation d’une réplique de Qatar et d’une duplique de Bahreïn sur les
questions de compétence et de recevabilité, et a fixé des délais pour le dépôt de
ces pièces; celles-ci ont été dûment déposées dans les délais ainsi fixés.

6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles a procédé, dans l’exercice du droit que lui confère le para-
graphe 3 de l’article 31 du Statut, à la désignation d’un juge ad hoc pour siéger
en l’affaire: Bahreïn a désigné M. Nicolas Valticos, et Qatar M. José Maria
Ruda.

7. Au cours d’audiences publiques tenues entre le 28 février et le 11 mars
1994, les Parties ont été entendues sur les questions de compétence de la Cour
et de recevabilité de la requête.

8. Dans la procédure écrite et la procédure orale, les conclusions ci-après ont
été présentées par les Parties:

Au nom de Qatar:
«lEtat de Qatar prie respectueusement la Cour de dire et juger, rejetant
toutes revendications et conclusions contraires, que:

La Cour a compétence pour statuer sur le différend qui lui a été soumis
dans la requête déposée par Qatar le 8 juillet 1991 et que la requête de
Qatar est recevable. »
9 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Au nom de Bahreïn:

«L'Etat de Bahreïn prie respectueusement la Cour de dire et juger, reje-
tant toutes revendications et conclusions contraires, qu’elle n’a pas com-
pétence pour statuer sur le différend qui lui a été soumis dans la requête
déposée par Qatar le 8 juillet 1991.»

9. Par arrêt du 1° juillet 1994, la Cour a dit que les échanges de lettres entre
le roi d'Arabie saoudite et l’émir de Qatar, datées des 19 et 21 décembre 1987,
et entre le roi d'Arabie saoudite et l’émir de Bahreïn, datées des 19 et 26 dé-
cembre 1987, ainsi que le document intitulé «procès-verbal», signé à Doha le
25 décembre 1990 par les ministres des affaires étrangères de Bahreïn, de Qatar
et de l’Arabie saoudite, constituaient des accords internationaux créant des
droits et des obligations pour les Parties; et qu’aux termes de ces accords les
Parties avaient pris ’engagement de soumettre à la Cour l’ensemble du diffé-
rend qui les oppose, tel que circonscrit par la formule bahreïnite. Ayant noté
qu’elle disposait seulement d’une requête de Qatar exposant les prétentions spé-
cifiques de cet Etat dans le cadre de cette formule, la Cour a décidé de donner
aux Parties l’occasion de lui soumettre l’ensemble du différend. Elle a fixé au
30 novembre 1994 la date d’expiration du délai dans lequel les Parties devaient
agir conjointement ou individuellement à cette fin, et a réservé toute autre ques-
tion pour décision ultérieure.

10. M. Ruda, juge ad hoc, est décédé le 7 juillet 1994 et, par lettre du 5 sep-
tembre 1994, l'agent de Qatar a fait savoir à la Cour que son gouvernement
avait désigné pour le remplacer M. Santiago Torres Bernardez.

11. Par une lettre de l'agent de Bahreïn en date du 11 juillet 1994 et une lettre
de l’agent de Qatar en date du 2 novembre 1994, la Cour a été informée de
diverses mesures prises par les Parties aux fins de se conformer à son arrêt du
1% juillet 1994.

12. Le 30 novembre 1994, dans le délai fixé par l’arrêt du 1% juillet 1994,
Pagent de Qatar a déposé au Greffe un document intitulé «Démarche tendant
à donner effet aux points 3 et 4 du paragraphe 41 de l’arrêt rendu par la Cour
le 1% juillet 1994». L’agent faisait état, dans ce document, de l’«absence
d’... accord des Parties pour agir conjointement» et y déclarait soumettre à la
Cour «l’ensemble du différend qui oppose Qatar à Bahreïn, tel que circonscrit
dans le texte ... que le procès-verbal de Doha de 1990 dénomme la «formule
bahreïnite». Il poursuivait en ces termes:

«Les questions qui devaient étre soumises 4 la Cour ont été définies de
fagon exhaustive par la commission tripartite (voir le paragraphe 18 de
Varrét de la Cour du 1° juillet 1994). L’objet du différend a été décrit en
termes identiques dans les piéces écrites de Bahrein et dans un projet de
compromis qu’il a proposé le 20 juin 1992 (voir duplique de Bahreïn,
annexe 1.3, p. 113).

Conformément aux droits et obligations créés par les accords interna-
tionaux de décembre 1987 et du 25 décembre 1990, les questions suivantes
relèvent de la compétence de la Cour, et lui sont soumises en vertu de la
requête introduite par Qatar le 5 juillet 1991 et de la présente démarche:

1. Les îles Hawar, y compris l’île de Janan;
2. Fasht al Dibal et Qit’at Jaradah;

3. Les lignes de base archipélagiques;

4, Zubarah;
10  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

5. Les zones désignées pour la pêche des perles et pour la pêche des pois-
sons et toutes autres questions liées aux limites maritimes.

Qatar considère que Bahreïn définit sa revendication concernant Zuba-
rah comme une revendication de souveraineté.

Comme suite à sa requête, Qatar prie la Cour de dire et juger que
Bahreïn n’a aucune souveraineté ni aucun autre droit territorial sur l’île de
Janan et sur Zubarah, et que toute revendication de Bahreïn concernant
les lignes de base archipélagiques et les zones désignées pour la pêche des
perles et des poissons serait dénuée de pertinence aux fins de la délimita-
tion maritime dans la présente instance.»

La «démarche» de Qatar était accompagnée du texte de plusieurs lettres et
documents échangés entre les Parties après le prononcé de l’arrêt du 1° juillet
1994 «en vue de parvenir à un accord pour soumettre à la Cour l’ensemble du
différend par une démarche conjointe».

13. Le 30 novembre 1994 est en outre parvenue au Greffe, par télécopie, une
lettre de l'agent de Bahreïn sous le couvert de laquelle celui-ci faisait tenir à la
Cour un document intitulé «Rapport de l'Etat de Bahreïn à la Cour interna-
tionale de Justice sur la tentative faite par les Parties pour donner effet à l’arrêt
rendu par la Cour le 1° juillet 1994». L’agent indiquait dans ce «rapport» que
son gouvernement s’était félicité de l’arrêt du 1° juillet 1994 et qu’il avait inter-
prété celui-ci comme confirmant que la soumission à la Cour de «l’ensemble du
différend» devait avoir «un caractère consensuel, c’est-à-dire faire l’objet d’un
accord entre les Parties». Or, exposait-il, Qatar avait abordé la discussion dans
un esprit marqué par deux caractéristiques dont il avait «absolument refusé de
s’écarter pour aller dans un sens acceptable pour Bahreïn». En premier lieu, les
propositions de Qatar avaient «revétu la forme de documents qui ne [pou-
vaient] être interprétés que comme devant s’inscrire dans le cadre du maintien
de l’affaire introduite par la requête de Qatar du 8 juillet 1991»; et, en second
lieu, Qatar avait dénié 4 Bahrein «le droit de décrire, définir ou identifier, selon
les termes choisis par Bahrein lui-méme, les questions que ce dernier souhai-
tfait] précisément voir inclure dans le litige», et s’était opposé au «droit de
Bahreïn de faire figurer sur la liste des questions en litige un point intitulé «sou-
veraineté sur Zubarah». L'agent de Bahreïn soulignait en outre qu’à la suite
de l’échec des négociations le dernier projet de démarche conjointe proposé par
Bahreïn avait été retiré et n’était plus ouvert à acceptation. Enfin, l’agent expli-
quait que, de l’avis de son gouvernement, l’arrêt du 1° juillet 1994 impliquait
que les Parties «devaient porter leur différend devant la Cour sur la base d’une
demande nouvelle et formulée d’un commun accord». Il confirmait la conclu-
sion de Bahreïn selon laquelle la Cour «n’a pas compétence dans l’affaire intro-
duite par la requête que Qatar a déposée le 8 juillet 1991» et affirmait qu’en
lPabsence de consentement de Bahreïn il ne pouvait être remédié à ce défaut de
compétence par une démarche individuelle de Qatar faisant référence à la sou-
veraineté sur Zubarah, que cette démarche prenne la forme d’un amendement à
sa requête originelle ou d’une nouvelle requête.

L’exemplaire original du «rapport» de Bahreïn a été reçu au Greffe, par
courrier spécial, le 1° décembre 1994; i] était accompagné d’un recueil de «tous
les documents échangés entre les deux Parties du 1° juillet 1994 à ce jour». La
plupart de ces documents étaient aussi produits en annexe à la «démarche» de
Qatar.

14. Par lettre du 5 décembre 1994, parvenue au Greffe le même jour par télé-
copie, l’agent de Bahreïn a transmis à la Cour un document intitulé « Observa-

8
11 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

tions de l'Etat de Bahreïn concernant la «démarche» de Qatar du 30 novembre
1994». Dans ce document, la «démarche» de Qatar était qualifiée d’«intrinsè-
quement imparfaite». L’agent de Bahreïn expliquait la position de son gouver-
nement en ces termes:

«la Cour n’emploie jamais dans son arrêt l'expression «l’une ou l’autre des
Parties» pour indiquer qu’une Partie pouvait seule soumettre le différend à la
Cour. C’est «aux Parties» — et non à l’une ou l’autre ou l’une d’entre elles
— que la Cour a donné l’occasion de la saisir de l’affaire. Ce qui montre
clairement que la Cour s’en tient à l’exigence fondamentale du consente-
ment des Parties, aussi bien celui du défendeur que celui du demandeur.

Bahreïn est convaincu qu’en employant, dans son arrêt, au point 4 du
paragraphe 41, le mot «individuellement» et au paragraphe 38 les mots
«démarches individuelles» (au pluriel) des Parties, la Cour envisageait la
possibilité que les Parties concluent un accord pour soumettre l’affaire à la
Cour, tout en reconnaissant qu’elles pourraient décider d’exprimer cet
accord entre elles par des démarches concordantes et effectivement iden-
tiques, mais néanmoins individuelles »;

et il poursuivait:

«Bahreïn pense que la Cour n’a pas dit dans son arrêt du 1% juillet 1994
qu’elle était compétente pour connaître de l’affaire introduite par la requête
unilatérale de Qatar de 1991. Il s’ensuit que si la Cour n’était pas compé-
tente à l’époque, la démarche individuelle de Qatar du 30 novembre, même
analysée à la lumière de l’arrêt, ne saurait établir cette compétence ni saisir
valablement la Cour en l’absence du consentement de Bahreïn. A Pévi-
dence, Bahreïn n’a pas donné pareil consentement.»

Enfin, l’agent de Bahreïn concluait comme suit:

«Chaque Etat possède le droit souverain de décider s’il consent à la
compétence de la Cour et de déterminer les limites, conditions et moda-
lités d'application de ce consentement. Chaque Etat possède également le
droit souverain de refuser de se présenter devant la Cour. Bahreïn possède
ce droit, au même titre que tout autre Etat. C’est uniquement par respect
et courtoisie envers la Cour que Bahreïn a exposé les raisons de sa déci-
sion de ne pas se présenter, dans ces conditions, devant elle. La préro-
gative souveraine de Bahreïn en la matière n’en demeure pas moins
absolue.»

15. Une copie de chacun des documents produits par Qatar et Bahreïn men-
tionnés aux paragraphes 11 à 14 ci-dessus a été dûment transmise à l’autre
Partie par le Greffe dès leur réception.

kx

16. La Cour rappellera tout d’abord que, par sa requéte déposée au
Greffe le 8 juillet 1991, Qatar a introduit devant la Cour une instance
contre Bahrein

«au sujet de certains différends existant entre eux relativement à la
souveraineté sur les îles Hawar, aux droits souverains sur les hauts-
fonds de Dibal et de Qit’at Jaradah et à la délimitation des zones
maritimes entre les deux Etats».
12  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Selon Qatar, les deux Etats:

«se sont l’un et l’autre expressément engagés, dans leurs accords de
décembre 1987 ... et de décembre 1990 ..., à soumettre leurs diffé-
rends a la Cour».

Les deux Parties ayant «donné leur consentement par les accords inter-
nationaux susvisés», la Cour serait en mesure, selon Qatar, «d’exercer sa
compétence pour se prononcer sur ces différends».

Bahrein a soutenu au contraire que le procés-verbal de 1990 ne cons-
tituait pas un instrument juridiquement contraignant. Il a ajouté qu’en
tout état de cause les dispositions combinées des échanges de lettres de
1987 et du procés-verbal de 1990 ne permettaient pas 4 Qatar de saisir
unilatéralement la Cour. Selon Bahrein, la Cour ne serait dés lors pas
compétente pour statuer sur le différend.

17. Comme il a été rappelé ci-dessus (paragraphe 9), la Cour, par arrét
du 1% juillet 1994, a dit que les Parties avaient pris engagement de lui
soumettre l’ensemble du différend qui les oppose. Elle a décidé de donner
aux Parties l’occasion de lui soumettre l’ensemble de ce différend et a fixé
au 30 novembre 1994 la date d’expiration du délai dans lequel celles-ci
devaient agir conjointement ou individuellement à cette fin.

18. Par déclaration faite le jour même du prononcé de l’arrêt, le mi-
nistre des affaires étrangères de Bahreïn s’est félicité de la décision ainsi
prise et a invité les représentants de Qatar «à une réunion qui devrait avoir
lieu dès que possible afin de préparer la signature d’un texte commun à
soumettre à la Cour». Le 6 juillet 1994, l’agent de Qatar écrivait de son
côté à l’agent de Bahreïn en formulant le souhait qu’ils puissent se rencon-
trer «le plus rapidement possible … pour discuter de la possibilité d’agir
conjointement pour soumettre à la Cour l’ensemble du différend» et en
exprimant la conviction qu’il serait possible «de convenir d’une dé-
marche conjointe visant à donner effet à la décision de la Cour». Après
divers échanges de correspondance, les intéressés se réunirent à Londres
les 6 octobre, 22 octobre et 14 novembre 1994.

19. Lors de la réunion du 6 octobre 1994, l’agent de Qatar proposa
que les deux agents soumettent par lettre conjointe à la Cour l’ensemble
du différend, tel que circonscrit par la formule bahreïnite, dans les termes
avancés par Bahreïn lors de la réunion de la commission tripartite des
6 et 7 décembre 1988, à savoir:

«1. Les îles Hawar, y compris l’île de Janan;
2. Fasht al Dibal et Qit’at Jaradah;
3. Les lignes de base archipélagiques;
4. Zubarah;
5. Les zones désignées pour la péche des perles et pour la péche des
poissons et toutes autres questions liées aux limites maritimes.»

A l’occasion de cette même réunion, l’agent de Bahreïn proposa la
signature par les deux gouvernements d’un projet de compromis ayant
pour objet de saisir la Cour de l’ensemble des questions telles que définies

10
13 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

par chacune des Parties. L'article II du projet comportait un membre de
phrase introductif libellé comme suit: «cette demande porte sur les ques-
tions litigieuses suivantes: —». Mais la phrase s’interrompait là, de sorte
que les questions faisant l’objet du différend n’y étaient pas énumérées.
Le projet de Bahreïn soulevait par ailleurs diverses autres questions: sys-
tème de coordonnées géographiques à utiliser pour la délimitation mari-
time; nomination d’un expert par la Cour en vue de cette délimitation;
organisation de la procédure écrite; caractère définitif et obligatoire de
l'arrêt; entrée en vigueur et notification du compromis; traduction en
arabe du texte original anglais de celui-ci.

20. Lors de la deuxième réunion, tenue le 22 octobre 1994, l'agent de
Qatar proposa un nouveau texte, analogue au premier, mais traitant en
outre du système de coordonnées géographiques à utiliser, de la langue
des pièces de procédure et de la fixation des délais pour leur dépôt simul-
tané. L'agent de Bahreïn proposa, quant à lui, une démarche conjointe
prenant la forme d’un acte signé par les deux agents et priant la Cour de
trancher toute question qui pouvait faire l’objet d’un différend entre les
Parties. Le projet bahreïnite énumérait ces questions en reprenant la liste
proposée par Bahreïn lors de la réunion de la commission tripartite
des 6 et 7 décembre 1988, mais en précisant en outre, pour ce qui est des
points 1 et 4, que la demande adressée à la Cour concernait la souverai-
neté sur les îles Hawar et la souveraineté sur Zubarah. Le document
comportait quelques simplifications en ce qui concerne les questions
procédurales abordées dans le premier texte. II priait la Cour de modifier
le titre de l’affaire pour bien montrer que celle-ci serait examinée à la
suite, non pas d’une requête unilatérale d’une Partie, mais d’une dé-
marche conjointe des deux Parties, et pour se conformer «à la présenta-
tion qui est d’usage dans les affaires soumises à la Cour conjointement ».

Au cours de la même réunion, l’agent de Qatar proposa à nouveau que
l’objet du litige soit décrit dans la démarche conjointe selon les termes
envisagés en 1988, mais suggéra en outre que soient jointes à cette dé-
marche deux annexes dans lesquelles les Parties pourraient expliciter leurs
prétentions, et grâce auxquelles Bahreïn pourrait préciser qu’il entendait
présenter des revendications de souveraineté sur Zubarah. Bahreïn rejeta
«la proposition qatarie de démarche conjointe accompagnée de deux
annexes, que les questions en litige soient énumérées où non dans la par-
tie principale de la démarche conjointe» et insista pour que la «souverai-
neté sur Zubarah» figure dans le texte même de la démarche.

21. Dans un mémorandum du 12 novembre 1994, Bahreïn réaffirma sa
position notamment en ce qui concerne la désignation d’un expert tech-
nique par la Cour, la fixation des délais de procédure et la modification
du titre de l’affaire; à ce mémorandum était joint le texte d’un nouveau
projet de démarche conjointe qui ne différait du projet du 22 octobre
qu'en ce qui concerne le système de coordonnées géographiques à utiliser.
Aucun progrès ne fut réalisé lors de la troisième réunion, tenue le
14 novembre 1994, au cours de laquelle Qatar présenta de son côté une
version revisée de son texte du 22 octobre. Puis, le 19 novembre 1994,

li
14 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Vagent de Qatar adressa à celui de Bahreïn un quatrième projet dans
lequel figurait, après l’énumération des questions telles qu’antérieurement
formulées, une phrase par laquelle les deux Parties auraient déclaré:

«Nous considérons que Bahreïn définit sa revendication concer-
nant Zubarah comme une revendication de souveraineté.»

Par lettre du 25 novembre 1994, l’agent de Bahreïn rejeta cette nouvelle
proposition en rappelant ses positions tant sur ce point que sur divers
autres et invita l’agent de Qatar à répondre posivitement à son offre du
12 novembre. Puis l’agent de Bahreïn fit connaître à celui de Qatar, le
27 novembre 1994, qu’il lui paraissait inutile de tenir une quatrième réu-
nion le 28 novembre.

22. Comme il a déjà été indiqué (paragraphe 12 ci-dessus), à la suite
de l’échec de ces négociations, Qatar a présenté le 30 novembre 1994 à
la Cour une «démarche tendant à donner effet aux points 3 et 4 du
paragraphe 41 de l’arrêt rendu par la Cour le 1% juillet 1994». Dans ses
observations du 5 décembre 1994 sur la démarche de Qatar, exposées au
paragraphe 14 ci-dessus, Bahreïn a cependant souligné qu’à son opinion

«la Cour n’a pas dit dans son arrêt du 1° juillet 1994 qu’elle était
compétente pour connaître de l’affaire introduite par la requête
unilatérale de Qatar de 1991. Il s'ensuit que si la Cour n’était pas
compétente à l’époque, la démarche individuelle de Qatar du
30 novembre, même analysée à la lumière de l’arrêt, ne saurait éta-
blir cette compétence ni saisir valablement la Cour en l’absence de
consentement de Bahreïn. »

23. La Cour rappellera qu’elle avait, dans son arrêt du 1% juillet 1994,
réservé pour décision ultérieure toute question non tranchée dans ledit
arrêt. Elle note par ailleurs que Bahreïn maintient les exceptions qu’il avait
formulées à l’encontre de la requête de Qatar. Il appartient dès lors à la
Cour de se prononcer sur ces exceptions dans la décision qu’elle doit main-
tenant rendre en ce qui concerne d’une part sa compétence pour statuer sur
le différend qui lui est soumis et d’autre part la recevabilité de la requête.

*
* *

24. Comme il a été rappelé ci-dessus (paragraphe 9), la Cour, dans son
arrêt du 1% juillet 1994, a dit

«que les échanges de lettres entre le roi d’Arabie saoudite et l’émir de
Qatar, datées des 19 et 21 décembre 1987, et entre le roi d’Arabie
saoudite et l’émir de Bahreïn, datées des 19 et 26 décembre 1987,
ainsi que le document intitulé «procès-verbal», signé à Doha le
25 décembre 1990 par les ministres des affaires étrangères de Bahreïn,
de Qatar et de l’Arabie saoudite, constituent des accords internatio-
naux créant des droits et des obligations pour les Parties»

et

12
15  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

«qu'aux termes de ces accords les Parties ont pris l’engagement de
soumettre à la Cour l’ensemble du différend qui les oppose, tel que
circonscrit dans le texte proposé par Bahreïn à Qatar le 26 octobre
1988, et accepté par Qatar en décembre 1990, que le procès-verbal de
Doha de 1990 dénomme la «formule bahreïnite» (C.ZJ. Recueil
1994, p. 126-127, par. 41, points 1 et 2).

La Cour doit dès lors examiner plus avant le contenu des obligations
contractées par les Parties aux termes des accords de 1987 et de 1990,
aux fins de déterminer si elle est compétente pour statuer sur le diffé-
rend.

25. Le paragraphe 1 du procès-verbal de Doha consigne l’accord des
Parties pour «réaffirmer ce dont [elles] étaient convenues précédem-
ment». Qatar et Bahreïn reconnaissent que cette expression couvre les
engagements auxquels ils ont souscrit en 1987; mais Bahreïn considère
que sa portée est beaucoup plus large et qu’elle englobe notamment tout
ce dont les Parties sont convenues au cours des travaux de la commission
tripartite.

26. La Cour s’attachera tout d’abord à définir la portée exacte des
engagements pris par les Parties en 1987, qu'elles ont entendu réaffirmer
en 1990. A cet égard, les textes essentiels concernant la compétence de la
Cour sont les points 1 et 3 des lettres du 19 décembre 1987. En les accep-
tant, Qatar et Bahreïn sont convenus d’une part que:

«Toutes les questions en litige seront soumises à la Cour interna-
tionale de Justice, à La Haye, pour qu’elle rende une décision défini-
tive et obligatoire pour les deux parties, qui devront en exécuter les
dispositions»,

et d’autre part que soit constituée une commission tripartite

«en vue d’entrer en rapport avec la Cour internationale de Justice et
d’accomplir les formalités requises pour que le différend soit soumis
à la Cour conformément à son Règlement et à ce qu’elle prescrira,
afin que la Cour puisse rendre une décision définitive et obligatoire
pour les deux parties».

Ni Qatar ni Bahreïn ne contestent s’être engagés conformément à ces
textes; toutefois, ils sont en désaccord sur le sens à attribuer auxdits
textes considérés conjointement et, partant, sur la portée de cet engage-
ment. Selon Qatar, en y souscrivant, les Parties ont conféré compétence à la
Cour, de façon claire et inconditionnelle, pour connaître des questions en
litige entre elles. Les travaux de la commission tripartite avaient seule-
ment pour but d’examiner les procédures à suivre pour mettre en œuvre
l'engagement ainsi pris de saisir la Cour; et rien n’indiquait qu’il eût fallu
suivre à cet effet une méthode ou une procédure particulière, pourvu que
la saisine de la Cour ait lieu «conformément à son Règlement et à ce
qu'elle prescrira». Pour Bahreïn, au contraire, les textes en question
exprimaient seulement un consentement de principe des Parties à saisir la
Cour, mais ledit consentement était clairement subordonné à la conclu-

13
16 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

sion, au terme des travaux de la commission tripartite, d’un compromis
exposant les questions qui seraient posées à la Cour d’un commun accord
et réglant un certain nombre de questions de procédure connexes. Bahreïn
soutient que son interprétation des textes est corroborée par la conduite
ultérieure des Parties, dans la mesure où les travaux de la commission
tripartite, auxquels les deux Parties ont pris part, ont porté exclusivement
sur la rédaction d’un compromis en vue de soumettre les questions en
litige à la Cour.

27. La Cour ne peut partager les vues de Bahreïn à ce propos. Elle ne
trouve ni dans le point 1 ni dans le point 3 des lettres du 19 décembre
1987 la condition alléguée par Bahreïn. Certes il ressort du point 3 que les
Parties n’envisageaient pas une saisine de la Cour sans discussion préa-
lable, au sein de la commission tripartite, des formalités requises a cet
effet. Mais les deux Etats n’en avaient pas moins convenu de soumettre à
la Cour toutes les questions en litige entre eux et la commission avait seu-
lement pour rôle d’assurer l’exécution de cet engagement en aidant les
Parties à entrer en rapport avec la Cour et à la saisir dans les formes pres-
crites par son Règlement. Aux termes du point 3, aucune des modalités
particulières de saisine prévues par le Règlement n’était privilégiée ou
exclue. Au surplus, rien ne se serait opposé à ce que Bahreïn indiquat
dans sa réponse du 26 décembre 1987 que son acceptation de la compé-
tence de la Cour était subordonnée à la conclusion d’un compromis pré-
voyant la saisine conjointe de celle-ci. Or la Cour constate que la lettre de
Bahreïn exprime son adhésion sans réserve aux propositions du roi
d'Arabie saoudite.

28. La Cour ne saurait davantage faire siennes les conclusions que
Bahreïn tire de la conduite ultérieure des Parties. En effet, s’il est indé-
niable que la commission tripartite s’est attachée exclusivement à tenter
de mettre au point le texte d’un compromis fixant l’objet du différend,
cela ne signifie nullement que les Parties aient considéré que c’était là la
seule voie ouverte par l’accord de 1987. Au contraire, tout porte à croire
que si la commission a exploré cette voie, c’est simplement parce que
celle-ci lui a paru, à l’époque, la plus naturelle et la plus propre à donner
effet au consentement des Parties.

29. La commission tripartite s’est réunie pour la dernière fois en
décembre 1988, sans que les Parties soient parvenues à un accord sur la
définition des «questions en litige» ni sur les «formalités requises pour
que le différend soit soumis à la Cour». Par ailleurs, les procès-verbaux
des réunions de la commission étaient des documents diplomatiques
consignant l’état d'avancement des négociations, qui ne possédaient pas
de valeur juridique contraignante. La Cour en conclut que, du point de
vue de sa compétence, le seul engagement antérieur que les Parties ont
entendu réaffirmer dans l’accord international que constitue le procès-
verbal du 25 décembre 1990 est l’engagement qu’elles avaient pris en
1987, conformément aux «principes pour un cadre de règlement» de
1983, de soumettre à la Cour «toutes les questions en litige» et d'exécuter

14
17 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

l'arrêt que celle-ci rendrait. La commission tripartite a cessé ses activités
en décembre 1988 sur les instances de l’Arabie saoudite et sans que les
Parties s’y soient opposées. Les Parties n’ayant pas demandé, lors de la
signature du procès-verbal de Doha en décembre 1990, le rétablissement
de la commission, la Cour considère que le paragraphe 1 de ce procès-
verbal ne pouvait viser que l'acceptation par les Parties du point 1 des
lettres du roi d'Arabie saoudite en date du 19 décembre 1987, à l’exclu-
sion du point 3 de ces mêmes lettres.

30. Le procès-verbal de Doha a non seulement confirmé l’accord des
Parties à l’effet de soumettre leur différend à la Cour, mais aussi cons-
titué un pas décisif sur la voie de la solution pacifique de ce différend en
réglant le problème controversé de la définition des «questions en litige».
C’est là l’un des objets principaux du paragraphe 2 du procès-verbal, qui,
dans la traduction que la Cour utilisera aux fins du présent arrêt, se lit
comme suit:

«2) Les bons offices du Serviteur des deux Lieux saints, le roi
Fahd Ben Abdul Aziz, se poursuivront entre les deux pays jusqu’au
mois de chawwal 1411 de l’hégire, correspondant à mai 1991. A
l'expiration de ce délai, les deux parties pourront soumettre la ques-
tion à la Cour internationale de Justice conformément à la formule
bahreïnite, qui a été acceptée par Qatar, et aux procédures qui en
découlent. Les bons offices de l’Arabie saoudite se poursuivront pen-
dant que la question sera soumise à l’arbitrage.»

31. Les longues négociations qui avaient précédé la conclusion du pro-
cès-verbal de 1990 avaient mis en évidence les difficultés auxquelles les
Parties s'étaient constamment heurtées dans leurs efforts pour définir
l’ensemble du différend, car pour chacune d’elles la mention expresse de
certains aspects de ce différend soulevait des questions délicates. La for-
mule bahreïnite, minutieusement élaborée par Bahreïn et proposée par lui
en octobre 1988, était libellée en des termes qui tendaient précisément à
éviter toute référence explicite à ces questions délicates, tout en circons-
crivant de façon suffisamment claire l’ensemble du différend. Le para-
graphe 2 du procès-verbal, en consignant formellement l’acceptation, par
Qatar, de la formule bahreïnite, mettait fin au désaccord persistant des
Parties sur l’objet du différend à soumettre à la Cour. L'adoption conven-
tionnelle de la formule exprimait l’accord des Parties sur l’étendue de la
compétence de la Cour. La formule avait ainsi atteint son but: elle fixait
en termes généraux, mais clairs, les limites du différend dont la Cour
aurait désormais à connaître.

32. Les Parties n’en demeurent pas moins en désaccord sur la question
du mode de saisine. Pour Qatar, le paragraphe 2 du procès-verbal per-

15
18  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

mettait une saisine unilatérale de la Cour par voie de requête présentée
par l’une ou l’autre Partie; pour Bahreïn, au contraire, ce texte n’autori-
sait qu’une saisine conjointe de la Cour par voie de compromis.

33. Il incombe dès lors à la Cour de déterminer le sens du texte en
question, en appliquant les règles d’interprétation qu’elle a récemment eu
l’occasion de rappeler en l’affaire du Différend territorial (Jamahiriya
arabe libyenne/Tchad):

«selon le droit international coutumier qui a trouvé son expression
dans l’article 31 de la convention de Vienne de 1969 sur le droit des
traités, un traité doit être interprété de bonne foi suivant le sens ordi-
naire à attribuer à ses termes dans leur contexte et à la lumière de
son objet et de son but. L'interprétation doit être fondée avant tout
sur le texte du traité lui-même. II peut être fait appel à titre complé-
mentaire à des moyens d'interprétation tels les travaux préparatoires
et les circonstances dans lesquelles le traité a été conclu.» (CLS.
Recueil 1994, arrét, p. 21-22, par. 41.)

34. Tout au long de l’instance, les Parties ont consacré d’importants
développements au sens qu’il conviendrait selon elles de reconnaître à
l'expression «al-tarafan», utilisée dans la deuxième phrase du texte
original arabe du paragraphe 2 du procès-verbal de Doha. Qatar traduit
ces mots par «les parties» et Bahreïn par «les deux parties». L’un et
l’autre reconnaissent toutefois que le problème n’est pas de choisir entre
deux traductions qui n’apportent pas, en elles-mêmes, de réponse à la
question posée, mais d’interpréter ces mots arabes pris dans leur contexte.
La forme du duel, en arabe, exprime en effet simplement l’existence de
deux unités (les parties ou les deux parties); or ce qu’il s’agit de déter-
miner, c’est si les mots ici utilisés au duel ont un sens alternatif ou cumu-
latif: dans le premier cas, le texte laisserait à chacune des Parties la
faculté d’agir unilatéralement et, dans le second, il impliquerait que la
question soit soumise à la Cour par les deux Parties agissant de concert,
soit conjointement, soit séparément. Qatar et Bahreïn ont tous deux pro-
cédé, devant la Cour, à une analyse minutieuse du contexte tant éloigné
(paragraphes 1 et 3 du procès-verbal de Doha, et textes antérieurs pro-
duits en l'affaire) que rapproché (autres expressions utilisées au para-
graphe 2 du procès-verbal) dans lequel s'inscrivent les termes «al-tara-
fan»; Qatar en déduit que ces termes ont, dans le texte à ’examen, un
sens alternatif, et, Bahreïn, un sens cumulatif impliquant une action
conjointe.

35. La Cour analysera d’abord le sens et la portée du membre de
phrase «A l’expiration de ce délai, les deux parties pourront soumettre la
question à la Cour internationale de Justice». Elle note l’utilisation, dans
ce membre de phrase, du verbe « pouvoir», qui, dans son sens ordinaire,
vise une possibilité, voire un droit. Ainsi, l’expression «les deux parties
pourront soumettre la question à la Cour» évoque en premier lieu et de la
façon la plus naturelle la faculté ou le droit pour elles de saisir la Cour;
prise comme telle, dans son sens le plus ordinaire, cette expression

16
19  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

n’impose pas une saisine par les deux Parties agissant de concert, mais
permet bien au contraire une saisine unilatérale.

De l'avis de la Cour, cette interprétation est confortée tant par le libellé
que par les implications logiques de l’expression «A expiration de ce
délai», qui constitue l’autre composante du membre de phrase considéré.
En effet, ces mots impliquent que la faculté ou le droit de saisir la Cour
pouvaient être exercés dès que le délai avait expiré: ils impliquent dès lors
nécessairement l’existence d’une faculté ou d’un droit de la saisir unila-
téralement. Toute autre interprétation se heurterait à de sérieuses diffi-
cultés: elle priverait le membre de phrase de son effet utile et risquerait
en outre d’aboutir a des résultats déraisonnables.

De fait, la Cour voit mal pourquoi le procés-verbal de 1990, dont
l’objet et le but étaient de faire progresser le règlement du différend en
donnant effet à l’engagement formel des Parties d’en saisir la Cour, se
serait contenté de leur ouvrir une possibilité d’action commune qui, non
seulement, avait toujours existé, mais, en outre, s'était avérée inefficace.
Le texte prend au contraire tout son sens s’il est compris comme visant,
aux fins d'accélérer le processus de règlement du différend, à ouvrir la
voie à une éventuelle saisine unilatérale de la Cour dans le cas où la
médiation de l’Arabie saoudite — parfois qualifiée, comme dans le texte
ici considéré, de «bons offices» — n’aurait pas abouti à un résultat posi-
tif en mai 1991.

36. La Cour estime cependant devoir encore examiner les implications
éventuelles, au regard de cette dernière interprétation, des conditions
dans lesquelles la médiation saoudienne devait se dérouler selon le texte
même du procès-verbal. Aux termes de la première phrase du para-
graphe 2, les bons offices du roi d’Arabie saoudite devaient «se pour-
suivr[e] entre les deux pays jusqu’au mois de ... mai 1991»; et aux termes
de la troisisme phrase du méme paragraphe, ces bons offices devaient en
outre «se poursuivr[e] pendant que la question sera[it] soumise à Parbi-
trage» (c’est-à-dire en fait à la Cour). Toutefois, le texte ne précisait pas
si les bons offices devaient aussi se poursuivre entre la venue à échéance
du délai en mai 1991 et la saisine de la Cour.

De l'avis de la Cour, ce texte peut être compris comme affectant non
seulement le droit des Parties de saisir la Cour, mais aussi la poursuite de
la médiation. En pareille hypothèse, le processus de médiation aurait été
suspendu en mai 1991 et n'aurait pu reprendre avant la saisine de la
Cour. Mais si cette saisine avait elle-même été subordonnée à la négocia-
tion puis à la conclusion d’un compromis, toute médiation aurait été
exclue pendant le cours de cette négociation, qui risquait de se prolonger.
Bien plus, la médiation serait devenue impossible si aucun accord n’était
intervenu entre les Parties et si de ce fait la Cour n’avait jamais été saisie.
Or le but du procès-verbal ne pouvait être de retarder le règlement du
différend ou de le rendre plus malaisé. Dans cette perspective, le droit de
saisine unilatérale était le complément nécessaire de la suspension de la
médiation.

17
20 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Même si le paragraphe 2 du procès-verbal était compris comme n’ayant
pas suspendu la médiation saoudienne entre la venue à échéance du délai
en mai 1991 et la saisine de la Cour, ce délai affectant exclusivement le
droit des Parties de recourir à celle-ci, cette interprétation demeurerait
compatible avec les conclusions auxquelles la Cour est parvenue au para-
graphe précédent en ce qui concerne les modalités de saisine.

37. La Cour s’attachera maintenant à l’analyse du sens et de la portée
des termes «conformément à la formule bahreïnite, qui a été acceptée par
Qatar, et aux procédures qui en découlent», sur lesquels s’achève la
deuxième phrase du paragraphe 2 du procès-verbal de Doha. Comme elle
Va déjà indiqué (paragraphe 31 ci-dessus), le procès-verbal, en précisant
que les Parties pourraient saisir la Cour «conformément à la formule
bahreïnite, qui a été acceptée par Qatar», consignait à la fois l’accepta-
tion par Qatar de ladite formule et l’accord des Parties sur l’objet du dif-
férend qui pouvait être porté devant la Cour. La Cour doit toutefois
rechercher si, comme le soutient Bahreïn, cette référence à la formule
bahreïnite, et en particulier «aux procédures qui en découlent», avait en
outre pour but et pour effet d'empêcher toute saisine unilatérale. Bahreïn
rappelle que la formule bahreinite, qu’il avait proposée en 1988, avant la
tenue de la cinquième réunion de la commission tripartite, était destinée à
figurer dans le texte d’un compromis, alors en cours de négociation; et il
souligne que la phrase introductive de la formule et en particulier les
mots «les parties prient la Cour de trancher» impliquaient clairement
une saisine conjointe de celle-ci. Bahreïn explique par ailleurs que les
termes «aux procédures qui en découlent», qu’utilise le paragraphe 2 du
procés-verbal de Doha, et qui ont été insérés dans ledit procés-verbal a sa
demande, se rapportent a la formule bahreinite et tendaient précisément
à indiquer que les Parties devaient prendre conjointement d’autres me-
sures pour donner effet a la formule et porter l’affaire devant la Cour.
Qatar, pour sa part, souligne que l’objet même de la formule bahreinite
était de permettre a chaque Partie de soumettre ses propres prétentions 4
la Cour; il estime que les mots «aux procédures qui en découlent» se réfé-
rent seulement a la procédure devant la Cour en général, les Parties ayant
simplement entendu s’en remettre, pour ce qui est de ces questions, au
Statut et au Règlement de la Cour, et non à des règles qu’elles auraient
pu définir d’un commun accord entre elles.

38. La Cour n’ignore pas que la formule bahreinite était à l’origine
destinée à être incorporée dans le texte d’un compromis. Mais elle consi-
dère que la référence faite dans le procès-verbal de Doha à cette formule
doit être appréciée dans le contexte de ce procès-verbal plutôt qu’au
regard des circonstances dans lesquelles ladite formule a été conçue à
l’origine. En effet, les négociations menées en 1988 au sein de la commis-
sion tripartite avaient échoué et ladite commission avait cessé ses acti-
vités. Si le procès-verbal de 1990 renvoyait à la formule bahreinite, c’était
en vue de déterminer l’objet du différend dont la Cour aurait à connaître.
Mais la formule ne constituait plus un élément d’un compromis, qui
n’avait d’ailleurs jamais vu le jour; elle s’inscrivait désormais dans le

18
21  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

cadre d’un accord international obligatoire qui déterminait lui-même les
conditions de saisine de la Cour.

39. La Cour estime par ailleurs, comme Bahreïn, que le mot «en», uti-
lisé au paragraphe 2 du procès-verbal de Doha dans l’expression «aux
procédures qui en découlent», ne peut, grammaticalement, que se rappor-
ter à la formule bahreïnite. Elle doit donc déterminer quelles sont, d’un
point de vue procédural, les implications nécessaires de la formule bahrei-
nite qui auraient survécu au changement de contexte. La Cour constate
que l’essence même de cette formule était, comme Bahreïn l’a clairement
exposé devant la commission tripartite, de circonscrire le différend dont
la Cour aurait à connaître, tout en laissant à chacune des Parties le soin
de présenter ses propres prétentions dans le cadre ainsi fixé. C’est sur
cette base que Qatar avait, lors de la sixième réunion de la commission
tripartite, proposé que le compromis envisagé soit accompagné de deux
annexes, chaque Etat définissant, dans son annexe, les points en litige
qu’il souhaitait porter devant la Cour; Bahreïn s'était engagé pour sa
part à étudier cette proposition. Eu égard à l’échec de la négociation de ce
compromis, la Cour est d’avis que la seule implication procédurale de la
formule bahreïnite sur laquelle les Parties aient pu s’accorder à Doha
était la possibilité pour chacune d’elles de présenter à la Cour des préten-
tions distinctes.

40. Cette conclusion rejoint celle que la Cour a tirée de l'interprétation
du membre de phrase «A l'expiration de ce délai, les deux parties pour-
ront soumettre la question à la Cour internationale de Justice». I] appa-
raît en conséquence à la Cour que le texte du paragraphe 2 du procès-
verbal de Doha, interprété suivant le sens ordinaire à attribuer à ses
termes dans leur contexte et à la lumière de l’objet et du but dudit procès-
verbal, permettait la saisine unilatérale de la Cour. Dans ces conditions,
la Cour ne considère pas nécessaire de faire appel à des moyens complé-
mentaires d’interprétation pour déterminer le sens du procès-verbal de
Doha, et en particulier de son paragraphe 2; toutefois, comme dans
d’autres affaires (voir par exemple Différend territorial (Jamahiriya arabe
libyenne/Tchad), arrêt, C.LJ. Recueil 1994, p. 27, par. 55), elle estime
pouvoir recourir à ces moyens complémentaires pour y rechercher une
confirmation éventuelle de l'interprétation qu’elle a tirée du texte. Les
Parties se sont d’ailleurs elles-mêmes amplement référées, à l’appui de
leurs thèses respectives, aux travaux préparatoires du procès-verbal de
décembre 1990, ainsi qu’aux circonstances dans lesquelles il a été signé.

41. Les travaux préparatoires du procès-verbal de Doha doivent en
l'espèce être utilisés avec prudence, du fait de leur caractère fragmentaire.
Ils paraissent se réduire, en l’absence de tout document retraçant l’évo-
lution des négociations, à deux projets de texte successivement présentés
par l’Arabie saoudite et Oman, ainsi qu’aux amendements apportés à ce

19
22 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

dernier. Qatar conteste que le projet de l’Arabie saoudite puisse être
regardé comme un élément des travaux préparatoires, car il soutient que ce
projet ne lui a jamais été communiqué. Quant au projet omanais, il a
incontestablement servi de base au texte finalement adopté à Doha; seule a
été modifiée la deuxième phrase du deuxième paragraphe dudit projet, qui
se lisait comme suit: «A l’expiration de ce délai, l’une ou l’autre des deux
parties pourra soumettre la question à la Cour internationale de Justice.»

Il n’est pas contesté entre les Parties que les mots «conformément à la
formule bahreïnite, qui a été acceptée par Qatar» ont été ajoutés à la
demande de Qatar; les Parties ne contestent pas davantage que c’est à l’ini-
tiative de Bahreïn que l’expression « al-tarafan » a été substituée aux termes
«lune ou l’autre des deux parties» et que c’est également Bahreïn qui a sol-
licité insertion des mots «et aux procédures qui en découlent» à la fin de
la phrase. En revanche, les Parties sont en désaccord sur les conséquences
qu'il y aurait lieu de tirer de ces amendements pour l’interprétation du
texte du procès-verbal. Bahreïn soutient que les amendements qu’il a ainsi
présentés témoignent clairement de ce qu’il s’en est constamment tenu à
une approche excluant toute idée de soumission du différend à la Cour
par voie de requête unilatérale; il souligne que Qatar ne s’est nullement
opposé à l'adoption de ces amendements. Qatar, pour sa part, expose que
le projet d’Oman prouve abondamment qu'il n’était pas envisagé de tenir
d’autres négociations pour amener les Parties à s’entendre sur une sou-
mission conjointe du différend à la Cour. Tout au contraire, selon Qatar,
le projet envisageait clairement la possibilité pour les Parties de saisir uni-
latéralement la Cour et si, ni Qatar, ni l’Arabie saoudite, ni Oman n’ont
soulevé d’objection à l'encontre des amendements suggérés par Bahreïn,
c’est qu'aucun d’eux n’a considéré que ceux-ci modifiaient de façon subs-
tantielle les droits et obligations des Parties ou les objectifs poursuivis par
le projet; bien plus, Qatar explique que l’insertion des mots «et aux
procédures qui en découlent» reflétait pour lui l'intention de Bahreïn de
permettre à chaque Partie de formuler ses propres prétentions et de les
présenter à la Cour afin de sauvegarder ses intérêts.

La Cour constate que le projet omanais initial autorisait explicite-
ment une saisine par l’une ou l’autre des Parties et que cette formulation
n’a pas été retenue. Mais le texte finalement agréé ne dispose pas que la
saisine de la Cour ne peut être opérée que par les deux Parties agissant
de concert, soit conjointement, soit séparément. La Cour ne voit pas
pourquoi l’abandon d’une rédaction correspondant à l'interprétation
que Qatar donne du procès-verbal de Doha impliquerait que celui-ci
dût être interprété selon la thèse de Bahreïn. En conséquence elle
n’estime pas pouvoir tirer des travaux préparatoires tels qu’ils lui ont
été présentés — c’est-à-dire réduits aux divers projets susmentionnés —
d'éléments complémentaires déterminants pour l'interprétation du texte
agréé; quelles qu’aient pu être les motivations de chacune des Parties,
la Cour ne peut que s’en tenir aux termes mêmes du procès-verbal tra-
duisant leur commune intention et à l’interprétation qu’elle en a déjà
donnée.

20
23 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

42. Les Parties ont également invoqué, a l’appui de leurs thèses, les
circonstances dans lesquelles le procès-verbal a été signé. La Cour est
d’avis que, pas plus que les travaux préparatoires, ces circonstances ne
fournissent d’éléments complémentaires déterminants pour l’interpréta-
tion du texte. La Cour n’ignore pas qu’à la réunion du Conseil de
coopération des Etats arabes du Golfe, tenue à Doha en décembre 1990,
la préoccupation principale n’était pas la solution du différend entre
Bahreïn et Qatar, mais le conflit entre l’Iraq et le Koweït; elle pense
d’ailleurs que cette circonstance pourrait expliquer que les Parties n’aient
pu s’accorder sur un texte plus explicite. Toutefois, elle n’estime pas être
en mesure, au vu des éléments contenus au dossier, de tirer directement
de la situation particulière créée par la crise du Golfe, et de sa prise
en considération à Doha, des conclusions plus précises qui pourraient
autrement conforter l'interprétation du procès-verbal qu’elle a retenue
ci-dessus.

43. La Cour doit encore examiner un autre argument avancé par
Bahreïn pour contester sa compétence en l'espèce. Selon Bahreïn, même
si le procès-verbal de Doha devait être interprété comme n’excluant pas
la saisine unilatérale, cela ne saurait pour autant autoriser l’une des Par-
ties à saisir la Cour par voie de requête. Bahreïn fait en effet valoir que la
saisine n’est pas une simple question de procédure, mais une question de
compétence; que le consentement à la saisine unilatérale est soumis aux
mêmes conditions que le consentement au règlement judiciaire et doit
donc être non équivoque et indiscutable: et que, dans le silence des textes,
la saisine conjointe constitue la solution par défaut. Qatar, pour sa part,
distingue la saisine de la compétence en expliquant que, si la volonté des
Parties, telle qu’exprimée dans les accords en vigueur, est déterminante
aux fins d'établir la compétence, la validité de la saisine doit en revanche
s’apprécier essentiellement au regard du Statut et du Règlement de la
Cour, sous réserve de toute disposition spéciale dont les Parties auraient
pu convenir.

La Cour ne croit pas devoir consacrer de longs développements aux
liens qui existent entre compétence et saisine. Certes, comme acte introduc-
tif d’instance, la saisine est un acte de procédure autonome par rapport
à la base de compétence invoquée; et, à ce titre, elle est régie par le Statut
et le Règlement de la Cour. La Cour ne saurait cependant connaître
d’une affaire tant que la base de compétence considérée n’a pas trouvé
son complément nécessaire dans un acte de saisine: de ce point de vue, la
question de savoir si la Cour a été valablement saisie apparaît comme une
question de compétence. Or il ne fait pas de doute que la compétence de
la Cour ne peut être établie qu’en recherchant la volonté des Parties, telle
qu’elle résulte des textes pertinents. Mais en interprétant le texte du pro-
cès-verbal de Doha, la Cour est arrivée à la conclusion qu'il permet la

21
24 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

saisine unilatérale. Une fois la Cour valablement saisie, les conséquences
procédurales que le Statut et le Règlement attachent au mode de saisine
utilisé s'imposent aux deux Parties. La Cour n’a dès lors pas à examiner
les arguments tirés par Bahreïn de la nature discrétionnaire du choix d’un
mode de saisine ni des désavantages qu’il y aurait pour lui à être placé en
position de défendeur.

44. Dans son arrêt du 1% juillet 1994, la Cour a dit que les échanges de
lettres de décembre 1987 et le procès-verbal de décembre 1990 consti-
tuaient des accords internationaux créant des droits et des obligations
pour les Parties; et qu’aux termes de ces accords les Parties avaient pris
l'engagement de lui soumettre l’ensemble du différend qui les oppose.
Dans le présent arrêt, la Cour a constaté qu’à Doha les Parties avaient
réaffirmé leur consentement à sa compétence et fixé l’objet du différend
conformément à la formule bahreinite; elle a constaté en outre que le pro-
cès-verbal de Doha permettait la saisine unilatérale. La Cour considère
par suite qu’elle a compétence pour statuer sur le différend.

45. Ayant ainsi établi sa compétence, la Cour doit encore aborder cer-
tains problèmes de recevabilité. Bahreïn a indiqué devant la Cour qu'il
était disposé à ne pas contester la recevabilité de la requête telle que pré-
sentée par Qatar le 8 juillet 1991, se réservant de revoir sa position au cas
où Qatar lui-même mettrait en cause la recevabilité de toute demande que
Bahrein entendrait ultérieurement formuler. Toutefois Bahreïn a fait
grief à Qatar d’avoir limité la portée du différend, que la formule bahreï-
nite était censée couvrir, aux seules questions énoncées dans la requête de
Qatar.

46. Dans son arrêt du 1% juillet 1994, la Cour, après avoir rappelé les
principes pour un cadre de règlement retenus par les Parties en 1983, a
souligné que, selon l’accord de 1987, «toutes les questions en litige seront
soumises à la Cour internationale de Justice, à La Haye». Puis, analysant
le procès-verbal de décembre 1990, la Cour a conclu que «les auteurs de
la formule bahreinite l’avaient congue ... en vue de permettre que la Cour
soit saisie de l’ensemble de ces questions ... dans le cadre général ainsi
agréé» (C.I.J. Recueil 1994, p. 124-125, par. 37).

La Cour a en conséquence décidé dans le même arrêt

«de donner aux Parties l’occasion de lui soumettre l’ensemble du dif-
férend tel qu’il est circonscrit par le procès-verbal de 1990 et la for-
mule bahreïnite, que toutes deux ont acceptés. Une telle soumission
de l’ensemble du différend pourra résulter soit d’une démarche

22
25 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

conjointe des deux Parties, accompagnée au besoin d’annexes appro-
priées, soit de démarches individuelles. Quelle que soit cependant la
méthode ainsi choisie, elle devra avoir pour effet que la Cour soit
saisie de «toute question relative à un droit territorial ou à tout autre
titre ou intérêt qui peut faire l’objet d’un différend entre» les Parties
et d’une demande de «tracer une limite maritime unique entre leurs
zones maritimes respectives, comprenant les fonds marins, le sous-
sol et les eaux surjacentes.» (C.I.J. Recueil 1994, p. 125, par. 38.)

La Cour a en outre fixé au 30 novembre 1994 la date d’expiration du
délai dans lequel les Parties devaient agir conjointement ou individuelle-
ment en vue de lui soumettre l’ensemble du différend.

47. À la suite de l’échec des négociations entre les Parties, résumées
aux paragraphes 18 à 21 ci-dessus, Qatar, par démarche individuelle du
30 novembre 1994, a soumis à la Cour «l’ensemble du différend qui
oppose Qatar et Bahreïn, tel que circonscrit» par la formule bahreïnite.
A ce titre, il a soumis à la Cour les questions suivantes:

«1. Les îles Hawar, y compris l’île de Janan;
2. Fasht al Dibal et Qit’at Jaradah;
3. Les lignes de base archipélagiques;
4, Zubarah;
5. Les zones désignées pour la péche des perles et pour la péche des
poissons et toutes autres questions liées aux limites maritimes. »

48. Le différend ainsi décrit l’est dans les termes mêmes avancés par
Bahreïn lors de la sixième réunion de la commission tripartite des 6 et
7 décembre 1988. Il ne diffère en outre de celui décrit dans les projets de
démarche conjointe proposés par Bahreïn les 22 octobre et 12 novembre
1994, et retirés par lui depuis lors, que dans la mesure où ces derniers
visaient la souveraineté sur les îles Hawar et la souveraineté sur Zubarah.
Mais il est clair que des revendications de souveraineté sur les îles Hawar
et sur Zubarah peuvent être présentées par l’une ou l’autre des Parties,
dès lors que la question des îles Hawar et celle de Zubarah sont soumises
à la Cour. Par suite, il apparaît que la formulation retenue par Qatar
décrivait exactement l’objet du litige. Dans ces conditions, la Cour, tout
en regrettant qu’un accord n’ait pu intervenir entre les Parties quant à
ses modalités de présentation, est amenée à constater qu’elle est mainte-
nant saisie de l’ensemble du différend, et que la requête de Qatar est
recevable.

49. Dans le cadre ainsi défini, il appartient à Qatar de présenter à la
Cour ses propres conclusions comme il appartient à Bahreïn de présenter
les siennes. A cet effet, la Cour fixera par voie d'ordonnance, après s’étre
renseignée auprès des Parties, les délais dans lesquels il sera procédé au
dépôt simultané des pièces de la procédure écrite, conformément au para-
graphe 39 de Parrét du 1° juillet 1994.

x * x

23
26 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

50. Par ces motifs,

LA Cour,

1) Par dix voix contre cinq,

Dit qu’elle a compétence pour statuer sur le différend entre l’Etat de
Qatar et Etat de Bahreïn, qui lui est soumis;

pour: M. Bedjaoui, Président; sir Robert Jennings, MM. Guillaume, Aguilar-
Mawdsley, Weeramantry, Ranjeva, Herczegh, Shi, Fleischhauer, juges;
M. Torres Bernärdez, juge ad hoc;

CONTRE: M. Schwebel, Vice-Président; MM. Oda, Shahabuddeen, Koroma,
juges; M. Valticos, juge ad hoc.

2) Par dix voix contre cinq,
Dit que la requête de l’Etat de Qatar telle que formulée le 30 novembre
1994 est recevable.

pour: M. Bedjaoui, Président; sir Robert Jennings, MM. Guillaume, Aguilar-
Mawdsley, Weeramantry, Ranjeva, Herczegh, Shi, Fleischhauer, juges;
M. Torres Bernardez, juge ad hoc;

CONTRE: M. Schwebel, Vice-Président; MM. Oda, Shahabuddeen, Koroma,
juges; M. Valticos, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quinze février mil neuf cent quatre-vingt-quinze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de l’Etat de
Qatar et au Gouvernement de l'Etat de Bahreïn.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. SCHWEBEL, Vice-Président, MM. ODA, SHAHABUDDEEN et KOROMA,
juges, et M. VALTICos, juge ad hoc, joignent à l’arrêt les exposés de leur
opinion dissidente.

(Paraphé) M.B.
(Paraphé) E.V.O.

24
